DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 12/07/2021in which claims 1,6,10-11 are currently amended while claims 2-4 have been canceled. By this amendment, claims 1,5-12 are still pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,5,11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory without significantly more. The claim(s) recite(s) a method of charging and discharging a secondary battery comprising, “…controlling a charging and discharging current based on a detection result of each sensor, wherein in a case that the secondary battery is charged, a charging current of the secondary battery is reduced so that a value of ΔS = S (SOC) - SIni (SOC)/Smax does not exceed a threshold value, wherein SIni (SOC) is a displacement amount obtained using a state of charge (SOC) value as a parameter when the secondary battery is charged to a current value that is k times a reference current value ( 0 < k < 1), wherein S (SOC) is a displacement amount obtained using the SOC value as the parameter when the secondary battery is actually charged, wherein Smax is a maximum value of an amount of displacement at a time of full charge in a previous time, and wherein the threshold value is defined depending on a range of the SOC value when the secondary battery is charged”. This judicial exception is not integrated into a practical application because as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of a mathematical formula. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: solving the mathematical formula and performing a generic action which is well-understood, routine, conventional, and previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Similarly claim 11, recites among other steps, “…notifying that the secondary battery deteriorates, wherein in a case that the secondary battery is charged, a charging current of the secondary battery is reduced so that a value of ΔS = S (SOC) - SIni (SOC)K/Smax does not exceed a threshold value, wherein SIni (SOC) is a displacement amount obtained using a state of charge (SOC) value as a parameter when the secondary battery is charged to a current value that is k times a reference current value ( 0 < k < 1), wherein S (SOC) is a displacement amount obtained using the SOC value as the parameter when the secondary battery is actually charged, wherein Smax is a maximum value of an amount of displacement at a time of full charge in a previous time, and wherein the threshold value is defined depending on a range of the SOC value when the secondary battery is charged”. This judicial exception is not integrated into a practical application because as a whole, considering all claim elements both individually and in Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, since the exception is not integrated into a practical application of the exception. The steps recited in claims 1 and 11 must be tied to a structure or device that performs the recited steps.
As the claims pass prong 1 and 2A, the claims fail prong 2B of the 2019 PEG because a claim recites purely mental step(s) that can be performed manually or merely manipulating an abstract idea without using a particular tool would not be qualified as a statutory process under 35 U.S.C. §101. Therefore, to be qualified process under 35 U.S.C. §101, the claimed method(s)/step(s) must explicitly recite, in body of the claim, the other statutory class, such as a machine (e.g., a computer or a processor etc.) to which it is tied, for example, identifying a machine/computer/processor that accomplishes the method(s)/step(s) or provide a step to transform underlying subject matter to a different state or thing within reasonable limit(s) thereby providing a least one meaningful result for use in a practical application.
Claims 5 and 12 depend from rejected claims 1 and respectively 11 are also rejected for the same reasons.
Accordingly claims 1,5,11, and 12 are patent ineligible.
Allowable Subject Matter
Claims 6-10 are allowed over the prior art of record.
Regarding claims 6 and 10, the prior art of record fails to teach or reasonably suggest, among other patentable features, a charge and discharge control device , comprising, among other patentable features, “…a controller configured to control a charging and discharging current of the secondary battery based on a detection result of each sensor, wherein in a case that the secondary battery is charged, a charging current of the secondary battery is reduced so that a value of ΔS = S (SOC) - SIni (SOC)K/Smax does not exceed a threshold value, wherein SIni (SOC) is a displacement amount obtained using a state of charge (SOC) value as a parameter when the secondary battery is charged to a current value that is k times a reference current value ( 0 < k < 1), wherein S (SOC) is a displacement amount obtained using the SOC value as the parameter when the secondary battery is actually charged, wherein Smax is a maximum value of an amount of displacement at a time of full charge in a previous time, and wherein the threshold value is defined depending on a range of the SOC value when the secondary battery is charged”.
Claims 7-9 depend directly from claim 6 and therefore are allowed for the same reasons.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
JP 415731B2 to Emori et al., (Emori) discloses the general state of the art regarding Status detection device and various devices using the same.
JP 2011-47918A to Maekawa et al., (Maekawa) discloses the general state of the art regarding a control device of secondary battery and method of correcting a two-dimensional map for calculating SOC of a secondary battery.
Conclusion
THIS ACTION IS MADE FINAL Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 1, 2022